DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-10, 13-17 and 19 is/are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Sozer, et al. (US11233445).
Sozer disclosed a stator 300 for an electric motor 100 comprising a plurality of stator lamination sheets (col. 3, line 64); each of the plurality of stator lamination sheets including an annular body and a plurality of stator teeth 350 extending radially inwardly from the annular body to an opening for placing a provided rotor 500, each  stator tooth comprising a base portion; a body portion that extends radially inwardly from the base portion; an interface portion extending from the body portion opposite the base portion, the interface portion defining a surface adjacent to a provided rotor; a pocket defined by the stator tooth (in contact with surface 220); and a dampening element 200 located in the pocket; (claim 5) wherein the pocket and the dampening element are located centrally in the base portion and adjacent to an outer edge of the base portion opposite the body portion to define a spring strip 200; (claim 6) wherein the pocket includes a head portion (imaginary line continuous with outer circumference of stator) and a tail portion, wherein the head portion is located near an outer edge of the base portion opposite the body portion, and the tail portion extends towards the body portion; (claim 7) wherein the head portion is at least partially defined by an outer edge of the head portion located adjacent to the outer edge of the base portion, wherein the outer edge of the head portion is rounded; (claim 8) wherein the tail portion is defined by symmetrical opposite edges that are rounded from the head portion to an apex (deepest point of pocket); (claim 9) wherein the dampening element extends between the outer edge of the head portion and the opposite edges of the tail portion; (claim 10) wherein the pocket includes a top edge located near an outer edge of the base portion opposite the body portion (imaginary line continuous with outer circumference of stator) and a bottom edge that extends towards the body portion; (claims 13 and 17) wherein the pocket is located in a location of the stator tooth with less magnetic flux than at least one adjacent area of the stator tooth.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sozer, cited above, in view of Arnold, et al. (US2002/0079420).
Sozer disclosed dampening materials in col. 3, lines 23-27, but was silent wherein the materials were elastic, viscous or viscoelastic.  Arnold disclosed viscoelastic dampening material [0020] for vibration isolation.  Since Sozer and Arnold are both from the same field of endeavor, the purpose disclosed by Arnold would have been recognized in the pertinent art of Sozer.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ viscoelastic dampening material in Sozer for the purpose of vibration isolation.
Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Sozer, cited above, the closest prior art of record, failed to disclose or reasonably suggest, in the claimed combination, wherein the top edge is flat and the bottom edge is rounded, or wherein the dampening element extends between the top edge and the bottom edge.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Benarous (US2019/0165621) disclosed pockets with dampening elements 54.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987. The examiner can normally be reached Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/Primary Examiner, Art Unit 2837